                            UNITED STATES DISTRICT COURT
                            WESTERN DISTRICT OF KENTUCKY
                                    AT LOUISVILLE


VANESSA YORK, MARSHALL EMMERLING,
and MATTHEW MOSS, Each Individually and on
Behalf of All Others Similarly Situated                                             PLAINTIFFS


v.                                                                        NO. 3:18-CV-481-CRS


VELOX EXPRES, INC.                                                                 DEFENDANT


                                 MEMORANDUM OPINION


                                     I. INTRODUCTION

       This matter is before the Court on Plaintiffs’ Motion for Conditional Certification (DN 21)

and Defendant’s Renewed Motion to Dismiss pursuant to Fed. R. Civ. P. 12(b)(6) for failure to

state a claim for which relief can be granted (DN 41). For the following reasons, the Court will

GRANT Defendant’s Motion to Dismiss (DN 41); and DENY as MOOT Plaintiffs’ Motion for

Conditional Certification (DN 21).

                                     II. BACKGROUND

A. Factual Background

       Plaintiffs Vanessa York, Marshall Emmerling, and Matthew Moss (collectively,

“Plaintiffs”) were employed by Defendant Velox Express, Inc. (“Velox”) as courier/delivery

drivers. (Compl. ¶ 7, DN 1). Plaintiffs brought suit, individually and on behalf of other similarly

situated persons, alleging that Velox failed to pay them, and other similarly situated individuals,

minimum wages and overtime wages in violation of the Fair Labor Standards Act (“FLSA”), 29

U.S.C. § 201, et seq. Plaintiffs also bring individual claims under the Arkansas Minimum Wage

Act (“AMWA”), Ark. Code Ann. § 11-4-201, et seq.

                                                1
       In the Complaint, Plaintiffs allege that Velox “required Plaintiffs and similarly situated

employees to drive their own vehicles in the performance of their job duties as courier/delivery

drivers.” (Compl. ¶ 23). “In performing their job duties for [Velox], Plaintiffs incurred vehicle-

related expenses for the benefit of [Velox], including but not limited to gas/mileage, maintenance

costs, and depreciation to their vehicles.” (Compl. ¶ 25). Plaintiffs were paid pursuant to a “piece

rate” payment method that “did not include any amount intended to cover any of Plaintiffs’

expenses in operating their vehicles.” (Compl. ¶ 27). Velox “paid Plaintiffs a piece rate for their

services, regardless of the number of hours worked by Plaintiffs.” (Compl. ¶ 26). Plaintiffs

contend that Velox failed to pay Plaintiffs minimum wage and overtime “due in part to [Velox’s]

failure to reimburse Plaintiffs for their vehicle-related expenses and due to [Velox’s] piece rate

pay structure.” (Compl. ¶ 50).

B. Procedural History

       On September 1, 2017, Plaintiffs commenced this action against Velox in the United States

District Court for the Eastern District of Arkansas. (DN 1). They brought individual and collective

action claims under FLSA, as well as individual claims under the AMWA. On October 2, 2017,

Velox moved to transfer the case to the Western District of Kentucky. (DN 5). Plaintiffs opposed

transfer. (DN 9). While the Motion to Transfer was pending, Velox moved to dismiss the action

for failure to state a claim (DN 7), and Plaintiffs moved for conditional collective action

certification (DN 21). On March 26, 2018, Velox moved to stay the case pending the Court’s

rulings on the Motions to Transfer and Dismiss. (DN 23). On April 5, 2018, having received no

ruling on its Motion to Stay, Velox filed a Response opposing certification. (DN 26). On July 17,

2018, the Eastern District of Arkansas granted Velox’s Motion to Transfer (DN 30) and the case

was subsequently transferred to the Western District of Kentucky. On August 2, 2018, Velox filed



                                                 2
a Renewed Motion to Dismiss with this Court. (DN 41). Plaintiff filed a response (DN 45), to

which Defendant replied (DN 50). On September 17, 2018, this Court granted Velox’s Motion to

Stay (DN 49), and the action was stayed pending the Court’s ruling on Velox’s Renewed Motion

to Dismiss (hereinafter, “Motion to Dismiss”).

                                  III. LEGAL STANDARD

       When evaluating a motion to dismiss under Rule 12(b)(6), the Court must determine

whether the complaint alleges “sufficient factual matter, accepted as true, to state a claim to relief

that is plausible on its face.” Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009) (quoting Bell Atlantic

Corp. v. Twombly, 550 U.S. 544, 570 (2007)) (internal quotation marks omitted). A claim is

plausible if “the plaintiff pleads factual content that allows the court to draw the reasonable

inference that the defendant is liable for the misconduct alleged.” Id. (citing Twombly, 550 U.S. at

556). Although the complaint need not contain “detailed factual allegations,” “a plaintiff's

obligation to provide the grounds of his entitlement to relief requires more than labels and

conclusions, and a formulaic recitation of the elements of a cause of action will not do.” Twombly,

550 U.S. at 555 (internal quotation marks and alteration omitted). “Nor does a complaint suffice

if it tenders naked assertion[s] devoid of further factual enhancement.” Iqbal, 556 U.S. at 678

(internal quotation marks and citation omitted).

                                       IV. ANALYSIS

A. FLSA Claims

       Velox moves to dismiss Plaintiffs’ Complaint because Plaintiffs have failed to plead any

facts that would support an inference that (1) Velox’s failure to reimburse for vehicle-related

expenses caused Plaintiffs to receive a wage below minimum wage; and (2) Plaintiffs worked more

than forty hours in a week and were not compensated for that time. Specifically, Velox contends



                                                   3
that Plaintiffs “have not pled facts demonstrating a single workweek in which they worked in

excess of forty hours but were not paid overtime wages.” (Def’s. Reply in Supp. Of Mot. to

Dismiss, DN 50, at 4). Plaintiffs refute that such specificity is required in the Sixth Circuit.

       Post-Twombly and Iqbal, federal courts have “diverged somewhat” on the degree of

specificity required to state a minimum wage or overtime claim under FLSA. Lundy v. Catholic

Health Sys. Of Long Island Inc., 711 F.3d 106, 114 (2d Cir. 2013). Some courts “have required

[FLSA] plaintiffs to approximate the overtime hours worked or the amount of overtime wages

owed, whereas other courts have foregone such a requirement.” Landers v. Quality Commc’ns.,

Inc., 771 F.3d. 638, 641 (9th Cir. 2014). The First, Second, Third, and Ninth Circuits require that

plaintiffs allege facts regarding at least one specific workweek in which a wage or overtime

violation occurred to make a FLSA violation plausible under Twombly and Iqbal. See Pruell v.

Caritas Christi, 678 F.3d 10, 13–14 (1st Cir. 2012) (concluding that plaintiffs failed to state a

FLSA claim where plaintiffs alleged they “regularly worked hours over 40 in a week and were not

compensated for such time” and “regularly worked through their lunch breaks”); Lundy, 711 F.3d

at 114 (finding “no plausible claim that FLSA was violated, because Plaintiffs have not alleged a

single workweek in which they worked at least 40 hours and also worked uncompensated time in

excess of 40 hours”); Davis v. Abington Mem’l Hosp., 765 F.3d 236, 243 (3d Cir. 2014)

(concluding that plaintiffs allegations were insufficient because plaintiffs failed to allege “a single

workweek in which [they] worked at least forty hours and also worked uncompensated time in

excess of forty hours”); Landers, 771 F.3d. at 644–45 (“[I]n order to survive a motion to dismiss,

a plaintiff asserting a claim to overtime payments must allege that she worked more than forty

hours in a given workweek without being compensated for the overtime hours worked during that

workweek.”).



                                                  4
           The Sixth Circuit briefly addressed the “single workweek” pleading requirement in a case

that was decided less than two weeks before Defendant submitted its final briefing.1              See

Amazon.Com, Inc. v. Integrity Staffing Sols., Inc., No. 17-5784/17-5785, 2018 WL 4472961 (6th

Cir. Sept. 19, 2018). In Amazon, Plaintiffs brought wage and hour claims under Nevada and

Arizona labor laws. Id. at *1. The district court dismissed the plaintiffs’ claims for unpaid

overtime and minimum wage because plaintiffs failed to “allege that there was a week for which

they were paid less than minimum wage.” Id. at *14 (internal citation and quotation marks

omitted). “[T]he district court based its conclusion largely on the assumption that Nevada and

Arizona incorporate the FLSA.” Id. Accordingly, the Sixth Circuit interpreted the “workweek

requirement” under FLSA before conducting its analysis under Nevada and Arizona law. Id. at

*14. The Sixth Circuit summarized the requirements under FLSA:

           The FLSA mandates that every employer shall pay to each of his employees who
           in any workweek is engaged in commerce or in the production of goods for
           commerce[] a statutory minimum hourly wage. Stein v. HHGREGG, Inc., 873 F.3d
           523, 530 (6th Cir. 2017) (citing 29 U.S.C. § 206(a)). In addition, if an employee
           works in excess of forty hours a week, the employee must receive compensation
           for his employment in excess of forty hours at a rate not less than one and one-half
           times the regular rate at which he is employed. Id. at 536 (quoting 29 U.S.C. §
           207(a)). The regular rate is the hourly rate actually paid the employee for the
           normal, nonovertime workweek for which he is employed, and is computed for the
           particular workweek by a mathematical computation in which hours worked are
           divided into straight-time earnings for such hours to obtain the statutory regular
           rate. Id. at 536–37 (quoting 29 C.F.R. § 779.419). Assuming a week-long pay
           period, the minimum wage requirement is generally met when an employee’s total
           compensation for the week divided by the total number of hours worked equals or
           exceeds the required hourly minimum wage, and the overtime requirements are met
           where total compensation for hours worked in excess of the first forty hours equals
           or exceeds one and one-half times the minimum wage. Id. at 537 (citing Overnight
           Motor Transp. Co. v. Missel, 316 U.S. 572, 580 n.16 (1942); United States v.
           Klingoffer Bros. Realty Corp., 285 F.2d 487, 490 (2d Cir. 1960)).




1
    Defendant’s Reply (DN 50) does not cite to the recently decided Sixth Circuit opinion.

                                                           5
Amazon, 2018 WL 4472961, at *14 (internal quotation marks omitted). The Sixth Circuit

concluded that under FLSA, “Plaintiffs would be required to identify a particular workweek in

which, taking the average rate, they received less than the minimum wage per hour.” Id. The

Sixth Circuit determined that Nevada’s wage law does not incorporate the FLSA workweek

requirement, but Arizona “does have an analogous requirement.” Id. Consequently, the Sixth

Circuit affirmed the district court’s dismissal of the Arizona plaintiffs’ claims “because the

Arizona plaintiffs [] failed to allege a workweek in which they failed to receive the minimum

wage.” Id. at *16.

       Here, Plaintiffs have two FLSA wage claims: (1) claims alleging Plaintiffs were not paid

minimum wage; and (2) claims alleging Plaintiffs were not paid the appropriate rate for all hours

worked over forty per week. Reviewing Plaintiffs’ allegations, the Court finds no plausible claim

that FLSA was violated, because Plaintiffs have not alleged a single workweek in which they were

not properly compensated for either set of claims.

       In support of their minimum wage claims, Plaintiffs allege that “[a]fter accounting for

expenses related to the operation of Plaintiffs’ vehicles in the course of performing their job duties

for [Velox], Plaintiffs’ pay amounted to less than the minimum wages required by the FLSA.”

(Compl. ¶ 29). Plaintiffs’ overtime claims do not fare any better, merely alleging “[a]t times,

Plaintiffs’ job duties for [Velox] required them to work more than forty hours per week” and that

Velox “failed to pay Plaintiffs overtime wages at an amount of one and one-half times Plaintiffs’

regular rates of pay for all hours worked over forty per week.” (Comp. ¶¶ 24, 31) (emphasis

added). Because Plaintiffs have filed to “identify a particular workweek in which, taking the

average rate, they received less than the minimum wage per hour,” they have failed to plead a

violation of FLSA. Amazon, 2018 WL 4472961, at *16.



                                                  6
       Even under a more lenient pleading standard, Plaintiffs’ allegations offer nothing more

than “unadorned, the-defendant-unlawfully-harmed-me accusations” and “naked assertions devoid

of further factual enhancement.” Iqbal, 556 U.S. at 678. District courts within the Sixth Circuit

have at least required FLSA plaintiffs to allege “facts suggesting continuous, weekly violations.”

Doucette v. DIRECTV, Inc., No. 2:14-CV-02800-STA, 2015 WL 2373271, at *7 (W.D. Tenn. May

18, 2015) (concluding that plaintiffs stated a FLSA claim “[b]y explaining the specific tasks

performed, the dates that they worked, and the policies of their employers, and by approximating

the amount of time worked in excess of 40 hours”); see also Mabry v. Directv, LLC, No. 3:14CV-

00698-JHM, 2015 WL 5554023, at *4 (W.D. Ky. Sept. 21, 2015) (finding that plaintiffs alleged

“detailed facts which support a plausible claim under the FLSA” including their employment dates,

estimations of their average workweek and amount of overtime worked per week, and alleging

they performed specific tasks that went uncompensated). The gravamen of Plaintiffs’ Complaint

is that Plaintiffs were not reimbursed for vehicle-related expenses which led to them receiving less

than minimum wage, and that Plaintiffs did not receive overtime wages. Plaintiffs’ Complaint,

however, provides no factual details regarding the vehicle-related expenses, the piece-rate

structure, or the job duties that went uncompensated.           Nor does the Complaint provide

employments dates or any estimation of their average workweek hours. Plaintiffs explain that

“[t]he specific factual details of Plaintiffs’ claims, including the specific hours and dates worked,

can be explored through the discovery process.” (Pltfs’ Resp. to Deft’s Renewed Mot. to Dismiss,

DN 45, at 9) (citing Williams v. Cent. Transp. Inc., 2014 U.S. Dist. LEXIS 46721, at *6 (E.D. Mo.

Apr. 4, 2014)).    However, the Court is not requiring Plaintiffs to plead their hours with

mathematical precision or the contents of their calendars. The Court requires Plaintiffs to draw on

their “memory and experience that [led] them to claim in federal court that they have been denied



                                                 7
[minimum wage and] overtime in violation of the FLSA in the first place.” Dejesus v. HF Mgmt.

Servs., LLC, 726 F.3d 85, 90 (2d Cir. 2013). Without such factual context, Plaintiffs have failed

to “nudge” their FLSA claims “across the line from conceivable to plausible.” Twombly, 550 U.S.

at 570.

B. State Law Claims

          Plaintiffs also bring individual claims for violations of the Arkansas Minimum Wage Act,

Ark. Code Ann. § 11-4-201, et seq. The Court declines to exercise supplemental jurisdiction over

Plaintiffs’ state law claims. Section 1367(c) of Title 28 of the United States Code provides, in

pertinent part, as follows: “The district courts may decline to exercise supplemental jurisdiction

over a claim… if ... the district court has dismissed all claims over which it has original

jurisdiction.” 28 U.S.C. § 1367(c)(3). Having dismissed all federal claims over which the Court

has original jurisdiction, the Court declines to exercise supplemental jurisdiction over Plaintiffs’

Arkansas Minimum Wage Act claims.

                                         V. CONCLUSION

          For the reasons discussed herein, the Court will grant will grant Defendant’s Motion to

Dismiss and deny as moot Plaintiffs’ Motion for Conditional Certification by a separate order

entered this date.




                                                     Char
                                                        lesR.Si
                                                              mpsonI
                                                                   II,Seni
                                                                         orJudge
                             October 5, 2018
                                                        Unit
                                                           edStat
                                                                esDi
                                                                   str
                                                                     ictCour
                                                                           t




                                                 8
